Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,892,887 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.
Objections under 37 CFR 1.173(b)(2)
The amendment to the claims filed on  11/08/22 does not comply with 37 CFR 1.173 (b)(2):
Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; 


Regarding amended claims 8 and 11,  the omitted matter should be enclosed in single brackets.
Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because it does not identify an “error”. The current statement is considered to be a general statement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
Claim Rejections - 35 USC § 251
Claims 1-35 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6, 7, 11, 15-17 and 25-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (US 6,187,615).

Independent claim 1 recites: a fabrication method of a semiconductor device, the method comprising the steps of: 

forming an opening in a resin insulating layer, said opening in the resin insulating layer exposing a pad electrode formed on a surface of a semiconductor main body;
 depositing a seed layer onto said resin insulating layer and said pad electrode, said seed layer covering an inner wall surface of said opening in the resin insulating layer;
 and forming a resist film on said seed layer, an opening in the resist film being in alignment with said opening in the resin insulating layer, such that the entirety of the opening in the resin insulating layer is located within at least a portion of the opening in the resist film.

Kim (figs. 7-12; col. 3/l. 65-col. 4/l. 59) teaches a method for making a semiconductor device as recited in claim 1 and 25. The method comprises the steps of: 
forming an opening in a resin insulating layer 24 exposing a pad electrode  22 formed on a surface of a semiconductor main body 40/50 (col. 3/ll. 49-50);

    PNG
    media_image1.png
    527
    960
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    266
    205
    media_image2.png
    Greyscale

depositing a seed layer 26 onto the resin insulating layer and the pad electrode, and covering an inner wall surface of the opening in the resin insulating layer (e.g. fig. 9); 

    PNG
    media_image3.png
    514
    737
    media_image3.png
    Greyscale

forming a resist film 28 on the seed layer and having an opening aligned with the opening in the resin insulating layer, such that the entirety of the opening in the resin insulating layer is located within at least a portion of the opening in the resist film; 

    PNG
    media_image4.png
    531
    835
    media_image4.png
    Greyscale


and removing the resist film and a portion of the seed layer to expose the resin insulating layer (col. 4/ll. 60-63).

    PNG
    media_image5.png
    628
    803
    media_image5.png
    Greyscale

Kim, also, teaches that the seed layer covers the inner wall surface and it is masked by the bump.
Regarding claim 2, Kim teaches that resin insulating layer is made of one of a group comprising BCB, polyimide and epoxy which are photosensitive materials (col. 4/ll. 1-13).
Regarding claim 3, Kim teaches the step of depositing the seed layer onto the resin insulating layer by sputtering (col. 4/ll34-38).
Regarding claim 4, Kim teaches the step of forming a bump within the opening in the resist film and the opening in the resin insulating layer.
Regarding claim 6, Kim teaches that the bump is formed by an electrolytic plating process with the seed layer being one of the electrodes (col. 4/ll. 27-29).
Regarding claims 7 and 27, Kim teaches the step of removing the resist film and a portion of the seed layer to expose the resin insulating layer. Also, the seed layer covers the inner wall surface while being masked by the bump (see fig.12).
Regarding claim 11, Kim teaches the step of covering the bump and the resin insulating layer with an insulating layer 76 (see fig. 22).
Regarding claims 15, 26 and 28, Kim teaches that a portion of the resin insulating layer is directly in contact with the pad electrode at least before the opening is formed in the resin insulating layer (see fig. 7).
Regarding claim 16, Kim teaches the step of forming a bump 30 within the opening in the resist film and the opening in the resin insulating layer, and the step of removing the resist film and a portion of the seed layer to expose the resin insulating layer. Also,  the seed layer covers the inner wall surface while being masked by the bump (see figs. 11-12).
Regarding claim 17, Kim teaches that a portion of the resin insulating layer is directly in contact with the pad electrode at least before the opening is formed in the resin insulating layer (see fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 6,187,615) in view of Chooi et al. (US 6,340,608).

Regarding claim 5, Kim does not teach that the bump is made of copper. However, Chooi teaches that copper is suitable material for making interconnection bumps (col. 3/ll. 1-2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the bump of Kim of copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, copper has higher electrical and thermal conductivity than conventional solder alloys.
Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 6,187,615) in view of Hakey et al. (US 20030205796).

Regarding claim 8, Kim (see fig. 12; col. 3/ll. 26-37) teaches that the pad is on the semiconductor body but does not teach the step of bonding a semiconductor main body onto a substrate. However, Hakey (e.g. fig. 6) teaches a method that includes attaching a semiconductor body 12 to a substrate 14. According to Hakey, this method allow the integration of chips having different sizes, shapes and functions in a single device (¶¶ 004; 005).

    PNG
    media_image6.png
    177
    356
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to mount the semiconductor body disclosed by Kim into a substrate including chips having different shapes, size and functions to make a device having a high capacity, high speed and an increased integration as disclosed by Hakey.
Regarding claim 9, Hakey (e.g. fig. 6) teaches another semiconductor main body 12 bonded onto the substrate. They have different thickness.
Regarding claim 10, Kim teaches an electronic circuit in the semiconductor main body is connected to the pad electrode (col. 3/ll. 27-38).
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 6,187,615) in view of Honda (US  20020064935).

Regarding claim 12, Kim does not disclose the step of forming a non-photosensitive first insulating layer covering the bump and the resin insulating layer.
However, Honda (e.g. fig. 2p) teaches a low cost method for making a semiconductor device, in which deformation stress acting on metal bumps 28 can be relaxed by forming a stress buffering resin layer 27. The use of a buffering resin layer improves the installation reliability of a semiconductor chip and it will prevent damages occurring during recovery process from peripheral devices including an installation board (¶¶0016-0019). Honda discloses that polyimide is a suitable material for making the buffering resin layer (¶0021).

    PNG
    media_image7.png
    217
    556
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the step of covering the bump and the resin insulating layer disclosed by Kim with a buffering resin layer made of polyimide as disclosed by Honda, to improve the installation reliability of the semiconductor chip. Also, it will prevent damages occurring during recovery process from peripheral devices including an installation board.
Kim  in view of Honda does not explicitly teach that the polyimide resin is non-photosensitive. However, non-photosensitive polyimide is less expensive and easy to handle. By-products that occur during thermal curing are liquid, so they usually do not form depositions on the process chamber walls. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make buffering resin layer of Kim in view of  Honda of non-photosensitive polyimide to avoid depositions on the chamber walls when curing and  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, Honda teaches the step of polishing the first insulating layer to expose the bump (see figs. 20 and 2P; ¶0026)
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 6,187,615) in view of Honda (US 20020064935) further in view of Yamagata (US 6,858,982).

Regarding claim 14, Kim does not teach the step of forming a second insulating layer on the bump and the first insulating layer wherein the second insulating layer is a photosensitive resin.
However, Yamagata teaches a method of fabricating the semiconductor capable of satisfying needs for improved high-frequency characteristics and miniaturized multi-chip modules, by mounting a plurality of IC chips and passive elements on a substrate which serves as an interposer in a face-up manner, and by mutually connecting the chips by wiring (¶10). The method include forming a wiring pattern 35 on top of the polished insulating layer 31 (¶0069).

    PNG
    media_image8.png
    127
    391
    media_image8.png
    Greyscale


Although, Yamagata does not teach that the wiring patterning is performed using a photosensive resin layer, Honda teaches that photolithography is a suitable method for making wiring patterns (¶0042). As it is known in the art, photolithography requires the deposition of a photosensitive resin layer as pattern mask.  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made combine the method disclosed by Yamagata with the device disclosed by of Kim in view of Honda to make a miniaturized multi-chip module having an  improved high-frequency characteristic. Also, it would have been obvious to use a photolithography process for making the wiring pattern of the instant combination as suggested by Honda since this process is reliable and cost effective. In order to perform the lithography process, a second insulating layer “a photosensitive mask” is formed covering the bump and the first insulating layer to provide the wiring pattern.
Claims 18-23 and 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 6,187,615).

Regarding claims 18 and 29, Kim teaches that the resin insulating layer has a thickness between 2 and 50 micrometers which includes the claimed value of 10 microns (col. 4/12-14).  With respect to the specific claimed value, it is not inventive to discover an optimum value by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The thickness of the resin layer is a variable subjected to optimization. In this case, an appropriate thickness will prevent delamination by providing sufficient thermal isolation between the bump and the redistribution layer.  Also, it would  be obvious to try a value within a known range because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is not inventive.
Regarding claims 19 and 30, Kim teaches that the thickness of the seed layer is about 1 micrometer (col. 4/42-43). With respect to the specific claimed value of 1.2 micrometers, it is not inventive to discover an optimum value by routine experimentation. The thickness of the seed layer is a variable subjected to optimization.   In this case, an appropriate thickness will provide enough adhesion strength between the solder bump and its pad.
Regarding claims 20  and 31, Kim teaches the seed layer comprises a Ti film and a Cu film (col. 4/ll. 29-34).
Regarding claims 21 and 32, Kim teaches that the total thickness of the combined Ti/Cu sublayers is 1 micrometer (col. 4/42-43). With respect to the specific claimed value of 0.6 micrometers, it is not inventive to discover an optimum value by routine experimentation. The thickness of the barrier layer/seed layer is a variable subjected to optimization.   In this case, an appropriate thickness for its individual sublayer will prevent metal diffusion between bumps and the pad.
Regarding claims 22 and 33, Kim  does not teach that the diameter of the bump is about 100 micrometers. With respect to the specific claimed value of 100 micrometers, it is not inventive to discover an optimum value by routine experimentation. The diameter of the solder bump is a variable subjected to optimization.   In this case, an appropriate bump diameter will provide enough mechanical strength between the chip and the mounting substrate.
Regarding claim 23 and 34, Kim does not teach that the height of the bump is equal or smaller than the diameter so that aspect ratio of the bump is 1.0 or below. With respect to the specific claimed aspect ratio value, it is not inventive to discover an optimum value by routine experimentation. The aspect ratio of the solder bump is a variable subjected to optimization. In this case, an appropriate aspect ratio will provide sufficient mechanical strength between the bump and the pad while having an electrical resistance suitable for a high speed signal transfer.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make chip disclosed by Kim having the claimed dimensions because this modification is only considered to be an “optimum” value of the dimensions disclosed by the prior art that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy, reliability, miniaturization, manufacturing costs, etc. and since neither non-obvious nor unexpected results will be obtained (see MPEP 2143). 
Claims 24 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 6,187,615) in view of Saga (20030218262).

Regarding claims 24 and 35, Kim does not teach that thickness of the substrate is a few 100 micrometers. However, it is known in the art that a typical semiconductor chip has a thickness of about 100 micrometers. For example, Saga teaches a chip having a thickness of 100 micrometers (¶ 0039). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the chip of Kim having a thickness of 100 micrometers as that disclosed by Saga because using a standard thickness will allow the chip to be packaged using standard processes and to be interconnected using standards substrates. Using a standard process will reduce packaging costs because no customization would be required.
Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive.
Error Statement
Regarding the rejection under 251, Applicant argues that the addition of a narrower limitation and/or claims makes the statement sufficient.  
Applicant acknowledged in the reissue declaration that the patentee believes that the original patent is wholly or partially inoperable because he claimed less than he had the right to claim in the patent (narrowing).  Patent independent claim 1 has been amended to narrow the scope of the claim.  However, the statement fails to identify which original limitation(s) have been narrowed by the added limitation.
Arguments Against the 102(b) Rejection based on Kim
Applicant argues that “Kim fails to disclose or suggest "forming an opening in a resin insulating layer, said opening in the resin insulating layer exposing a pad electrode formed on a surface of a semiconductor main body." Rather, as explained above, Kim discloses forming openings in insulation layer 24 to expose bump pads 22 formed on passivation layer 14, not a semiconductor main body as recited in claim 1. Even if the unlabeled substrate in Kim was considered a semiconductor body, the interposition of passivation layer 14 between bump pad 22 and that unlabeled substrate means that Kim fails to meet this limitation of claim 1” (see remarks filed on 11/08/22; page 12, ¶4).
This is not persuasive because as acknowledged by Applicant, Kim discloses two electrode pads (12, 22; col. 4/ll. 15-21). As discussed above, the method of making the external bump electrode pad 22 anticipates the claimed invention not the method of making the chip pad 12.  
Kim defines the semiconductor wafer as to include the chip pad 12 and the passivation layer 14 (col. 3/ll. 38-42).  The claim limitation of “semiconductor body” is anticipated by the semiconductor wafer 40.  Kim teaches that the redistribution metal layer 16 which includes the pad electrode 22  is formed directly on the semiconductor body 40 (col. 3/ll. 38-41). The electrode pad 22 is understood as to be the exposed portion of redistribution layer 16,  that is designated to make electrical contact with the bump 30 (see. Fig. 15). 
Therefore, it can be concluded that the electrode pad 22 of Kim is directly formed on the semiconductor body.
Applicant discloses that  a semiconductor main body  includes electronic circuits formed thereon (abstract).  Applicant does not provide a specific definition for integrated circuit that would limit its plain meaning. 
As it is known in the art, the final step of making an integrated circuit is the formation of a passivation over the chip pad (see Wolf, pg. 337). Because the pad 12 and the passivation layer 14 are understood to be part of the integrated circuit, the interpretation of a semiconductor body  including chip pads and a passivation layer is consistent with Applicant’s specification.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912. The examiner can normally be reached Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991                                                                                                                                                                                                         
Conferees:
/ELIZABETH L MCKANE/Specialist, Art Unit 3991   

/ELIZABETH L MCKANE/Specialist, Art Unit 3991